PER CURIAM:
The Board on Professional Responsibility recommends that the court disbar respondent on consent pursuant to D.C. Bar R. XI, § 12(b). That recommendation comes in the wake of respondent’s consent to disbarment in Maryland following his conviction in the United States District Court on two counts of tax evasion.
We accept the Board’s recommendation. Accordingly, it is
ORDERED that respondent Gary A Courtois be disbarred from the practice of law in the District of Columbia nunc pro tunc to February 14,1997, the date on which he filed an affidavit in compliance with D.C. Bar R. XI, § 14(g). Further, the reciprocal discipline matter pending before this court and the Board is dismissed, without prejudice to Bar Counsel’s reinstituting it should respondent seek reinstatement while his Maryland disbarment is in effect. See In re Ferber, 703 A.2d 142, n. 2 (D.C.1997).